 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wenn nee eee ee eee een ne X
NESTOR VELEZ, :
Plaintiff,
-against- ; ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security, , 18-CV-8603 (PGG) (KNF)
Defendant.
pete cence nee eee eee eee X

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

Nestor Velez (“Velez”) commenced this action against the acting Commissioner of
Social Security (“Commissioner”) seeking review of an administrative law judge’s (“ALJ”)
October 30, 2017 decision. On April 15, 2015, Velez filed an application for disability insurance
benefits, pursuant to Title IT of the Social Security Act (“SSA”), 42 U.S.C. §§ 401-434, alleging
disability since November 30, 2014. A hearing was held before ALJ Robert Gonzalez on July 18,
2017, The ALJ issued his decision on October 30, 2017, finding that Velez had not been under a
disability, as defined in the Social Security Act, from November 30, 2014, through the date of
the decision and, therefore, denying Velez’s application for disability benefits. The ALJ's
decision became final on July 31, 2018, when the Appeals Council denied Velez’s request for
review. Before the Court are the parties’ respective dispositive motions, pursuant to Rules 56 and
12(c) of the Federal Rules of Civil Procedure.

Absent from the parties’ submissions in support of their motions is any discussion of
whether the presiding ALJ in this case was properly appointed under the Constitution, an issue

addressed by the Supreme Court in Luciav.S.E.C., U.S. , 138 S. Ct. 2044 (2018) in
 

connection with the appointment of administrative law judges of the Securities and Exchange
Commission (“SEC”). In that case, the Supreme Court held that SEC administrative law judges
are officers of the United States, subject to the Appointments Clause of the Constitution, see id.
at 2049, and that in a circumstance in which an adjudication is tainted with an appointments
violation, the appropriate remedy “is a new ‘hearing before a properly appointed’ official.” Id. at
2055 (citation omitted). “To cure the constitutional error, another ALJ... must hold the new
hearing.” Id.

Since the ALJ in Velez’s case conducted a hearing on July 18, 2017, prior to proper
appointment, on July 16, 2018, see SSR 19-1P (2018) (“To address any Appointments Clause
questions involving Social Security claims, and consistent with guidance from the Department of
Justice, on July 16, 2018, the Acting Commissioner of Social Security ratified the appointments
of our ALJs and approved those appointments as her own.”), the question remains whether
Velez’s case was heard by a properly appointed official and, thus, whether remanding the matter
to a different ALJ from the one who heard Velez’s case on July 18, 2017, is warranted. To aid
the Court in analyzing the parties’ motions, on or before December 4, 2019, the parties shall
submit to the Court memoranda of law, not to exceed five pages, addressing the above-noted
issue.

Dated: New York, New York SO ORDERED:
November 21, 2019 . ;
Karn ee Thy ati FOF
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
